Citation Nr: 0512411	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an initial compensable rating for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from January 1993 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In August 2000, the appellant submitted a written statement 
by which an appeal of the issue of entitlement to a higher 
initial rating for lumbosacral strain was withdrawn. See 38 
C.F.R. § 20.204. That issue will therefore not be addressed 
herein.

For the reasons set forth below, the issues of an initial 
compensable rating for a right knee disability, and for 
service connection for a left knee disability are remanded to 
the RO for issuance of a statement of the case. See Manlicon 
v. West, 12 Vet. App. 238 (1999).


REMAND

The evidence reflects that in a November 2001 rating 
decision, the RO granted service connection for a right knee 
condition, noncompensably rated, and denied entitlement to 
service connection for a left knee condition, bilateral foot 
condition, hearing loss, and a psychiatric condition. The 
veteran filed a notice of disagreement in June 2002. A 
November 2002 rating granted service connection for bilateral 
foot condition and hearing loss, denied a compensable rating 
for the service-connected right knee, and continued the 
denials of service connection for the left knee and a 
psychiatric condition. In a December 2002 statement, the 
veteran's representative reiterated disagreement with the 
denial of service connection for a psychiatric condition.

A September 2003 statement of the case addressed only the 
issue of service connection for a psychiatric disability. The 
veteran's representative asserts, and the Board concurs, that 
remand of the remaining issues (service connection for left 
knee condition and a compensable initial rating for a right 
knee condition), to the RO is required for issuance of a 
statement of the case. See Manlicon v. West, 12 Vet. App. 238 
(1999). Further, the veteran has not filed a notice of 
disagreement with respect to the November 2002 denial of a 
new claim for an increased rating for lumbosacral strain, and 
the Board concludes that he is not seeking an appeal with 
respect to this issue.

The Board notes that about five months after his May 1999 
discharge from service, the veteran filed his claim for 
service connection for a psychiatric disability. Although the 
veteran underwent VA neuropsychological examination in June 
2000, and VA general psychiatric examination in 2002, the 
Board finds the examinations inadequate for adjudication of 
the claim. Neither examiner reviewed the veteran's claims 
folders in conjunction with the examination, nor provided an 
opinion as to the etiology of any current psychiatric 
disability. Further, the veteran has been variously 
diagnosed, and the examiners recommended further testing for 
possible schizophrenia and bipolar affective disturbances 
which were not to be ruled out at that time. Therefore, 
reexamination or further examination is required.

Additionally, during the July 2002 VA examination the veteran 
reported outpatient treatment by a VA clinician for 
approximately a year, focused on dealing with anxiety 
reduction and problems of daily living. These records are not 
in the claims file and should be obtained. 

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include all 
outstanding VA outpatient records from 
May 1999 to the present, and all 
treatment records for anxiety as noted in 
the July 2002 VA examination. The actual 
treatment/counseling notes are to be 
obtained. If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a physician 
with the appropriate expertise, to 
determine the nature and etiology of his 
psychiatric disability. The claims folder 
should be made available to the examiner 
for review before the examination, and 
the examiner should state such review in 
the report. The examiner should clarify 
the veteran's diagnosis, and specify 
whether a current disability is at least 
as likely as not etiologically related to 
military service. Adequate rationale 
should be provided for all opinions 
expressed.

3.  The RO should ensure that all 
development has been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. In addition, the RO 
should undertake any other development it 
determines to be warranted.

4.  The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2004), including issuance of a 
statement of the case in response to 
the notice of disagreement initiating 
appeal on the issues of service 
connection for a left knee condition 
and an initial compensable rating for a 
right knee disability. The veteran and 
his representative should be notified 
of the requirement that a timely 
substantive appeal must be received to 
complete the appeal as to these issues.

5.  Thereafter, the RO should 
readjudicate the other issue on appeal 
on a de novo basis. If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, a 
supplemental statement of the case 
should be issued to the appellant and 
his representative and they should be 
afforded an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




